Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5-6, 8, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomiaki et al. (JP2004062709A) cited on IDS.
Regarding claim 1, Tomiaki et al. teach a diagnostic support server device (see Abstract, para [0008]; “a medical support system capable of providing medical support via a network.”) comprising: a message sending and receiving section that receives a message posted to a virtual conference from a terminal device of a user participating in the virtual conference (see para [0030]; “The medical support system and medical support program developed by the present inventors can exchange image data between the client and the consultant, and use it as a medical conference system where discussions can be made by text chat or voice chat.”), sends the posted message to another terminal device beside the terminal device of the user (see para [0020]; “A client-side medical support program used in a medical support system including a consultant having a medical support member capable of providing medical related support in response to a request from a client, the client-side medical support program comprising: A function of transmitting a request for medical support from a medical site to the server to a computer of a terminal that performs the processing, the server can distribute the transmitted request to the consultant via a network, and provide the requested medical support”) , the virtual conference being created in relation to diagnostic object data (see para [0032]; “This exchanges or shares data necessary for diagnosis, such as images, ultrasonic diagnostic images, and microscopic images of pathological specimens, and conducts examinations and discussions (conferences) based on the exchanges”); an information generation section that generates information relating to the diagnostic object data (see para [0032]; “The i-health is used to provide medical information, especially medical images (facial photographs, intraoral photographs, dental and panoramic radiographs, CT stereoscopic images, X-ray images) between the dentists of both facilities via the Internet and / or dedicated remote access. This exchanges or shares data necessary for diagnosis, such as images, ultrasonic diagnostic images, and microscopic images of pathological specimens, and conducts examinations and discussions (conferences) based on the exchanges” see also para [0050]; “Then, the client 2 selects information of a patient who is a target of medical support from the patient information table 10 in which information of the patient is registered”), the information being obtained in accordance with an analysis result of analyzing the posted message (see para [0029]; “ The present invention is suitable for dentistry because medical images can be exchanged, and the exchanged image images can be shared, and discussion and examination can be performed based on the images”); and a related information sending section that sends the information relating to the diagnostic object data to the terminal device of the user and the another terminal device (see para [0032]; “With i-health, medical image information useful for a conference between dentists is shared, and an environment is provided in which real-time collaboration for providing necessary instructions and advice is realized” see para [0052]; “As a follow-up to the conference, related information can be searched and displayed. FIG. 9 shows an example in which related information in a university hospital is also displayed. …Furthermore, tracking support after the conference, such as tracking the post-operative state of the referred referral patient and displaying it over time for comparative study, is also possible. The i-health chat function and the i-health report function described later can be used for tracking support. In this case, it is desirable to give not only the first doctor in charge who is the client 2 but also other doctors such as the consultant 3 the access authority to register and change the data of the target referral patient” sharing the medical image information between dentists implies sending the information relating to the diagnostic object data to the terminal device of the user and another terminal device).
Regarding claim 3, the rejection of claim 2 is incorporated herein.
Tomiaki et al. further teach wherein the summary includes diagnosis information of the diagnostic object data (see para [0009]; “enables a summary of a message posted to a virtual community, which is a place for exchanging opinions, to be automatically created as a summary or the like, and the knowledge of personal know-how and the like can be obtained”).
Regarding claim 5, the rejection of claim 4 is incorporated herein.
Tomiaki et al. further teach wherein the end of diagnosis is detected at least one of when the posted message indicates the end of diagnosis or when a duration in which no message is posted to the virtual conference passes a predetermined duration (see para [0051]; “The operation of inputting the search key may be performed at the end of the conference. When the consulted client 2 ends the conference, the i-health system shuts down the conference port. In addition, the i-health system updates the database by registering the number of chat data of the consulted client 2 and the question items in the doctor management table 18. Further, the end of the conference is notified to the client 2 by a dialog box or mail. Thereafter, the participant logs out. As described above, the i-health chat function provides a place for a conference between doctors. The i-health system according to the present embodiment provides conference support in which medical doctors located in remote places can share a medical information and hold a conference”).
Regarding claim 6, the rejection of claim 2 is incorporated herein.
Tomiaki et al. further teach wherein the summary generation section associates the summary with the diagnostic object data and stores the summary and diagnostic object data at a storage section (see para [0034]; “all the records of the exchanges between the client and the consultant are stored and held as a database. The transmitted and received medical image data, text chat contents, and drawing contents are stored over time”).
Regarding claim 8, the rejection of claim 2 is incorporated herein.
Tomiaki et al. further teach wherein the information relating to the diagnostic object data is a key image used for a diagnosis of the diagnostic object data (see para [0032]; “The i-health is used to provide medical information, especially medical images (facial photographs, intraoral photographs, dental and panoramic radiographs, CT stereoscopic images, X-ray images) between the dentists of both facilities via the Internet and / or dedicated remote access. This exchanges or shares data necessary for diagnosis, such as images, ultrasonic diagnostic images, and microscopic images of pathological specimens, and conducts examinations and discussions (conferences) based on the exchanges. With i-health, medical image information useful for a conference between dentists is shared, and an environment is provided in which real-time collaboration for providing necessary instructions and advice is realized”; i.e., a medical image being shared/exchanged for diagnosis serves as a “key” image).
Regarding claim 10, the scope of claim 10 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here.
 Tomiaki et al. further teach diagnostic object data display section that displays the diagnostic object data; a post message sending section that sends a message to be posted to the virtual conference to the diagnostic support server device; a virtual conference display section that displays the posted message in order of posting to the virtual conference; and a related information display section that displays the information relating to the diagnostic object data (see para [0051]; “Data of patient information is displayed on the program JAVA (registered trademark) application activated on each computer. Further, it is possible to perform marking on the displayed medical image data by the drawing function. FIG. 8 shows a situation in which the consultant 3 doctor and the client 2 doctor perform an image chat. As shown in FIG. 8, the same medical image data 15 is displayed on any screen, and the contents of the text chat are displayed in the text chat display field 16 in the right column of the screen. In this way, each participant, that is, the client 2 and the consultant 3 hold a conference via the JAVA (registered trademark) application”).
Regarding claim 11, the scope of claim 11 is fully encompassed by the scope of claim 10, accordingly, the rejection analysis of claim 10 is equally applicable here.
Regarding claim 12, the scope of claim 12 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. 
Tomiaki et al. further teach (see para [0007]; “a medical support system, a medical support providing method, a medical support program, and a computer-readable recording medium that enable a system user to provide medical information sharing and support using an existing system and a network line”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiaki et al. as applied in claims above, in view of Masayo et al. (JP2002342346A) cited on IDS.
	Regarding claim2, the rejection of claim 1 is incorporated herein. Tomiaki in the combination does not teach as further claimed, but	
 Masayo et al. further teach further comprising a summary generation section that generates a summary of messages posted to the virtual conference (see para [0009]; “The present invention has been made in view of the above circumstances, and enables a summary of a message posted to a virtual community, which is a place for exchanging opinions, to be automatically created as a summary or the like, and the knowledge of personal know-how and the like can be obtained”) . Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Masayo et al. in order to manage a summary created for each thread (see para [0009]). 
Regarding claim 4, the rejection of claim 2 is incorporated herein.
 	Masayo et al. in the combination further teach wherein the summary generation section generates the summary when an end of diagnosis of the diagnostic object data in the virtual conference is detected (page 5 para 6-7; "Summary" is a "conclusion" for a conversation (thread)… . In a workplace or other meeting, it is equivalent to "minutes", and in development it is equivalent to "specifications" for review”;  “…the present system also has a support function for creating the summary, so that the "summary" can be automatically created”).
Regarding claim 9, the rejection of claim 8 is incorporated herein.
Tomiaki et al. in the combination further teach wherein the summary generation section associates the key image with the summary and stores the key image and summary at a storage section (see para [0034]; “The transmitted and received medical image data, text chat contents, and drawing contents are stored over time”).
 	Masayo in the combination further teach stores the summary at a storage section (see para [0010]; “Summary creating means for creating a summary corresponding to a group of messages stored in the virtual community by linking the messages in a state where duplicate parts between the messages stored in the virtual community are removed”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomiaki et al as applied in claim 1 above and further in view of Kazuhiro et al. (JP 2005278991 A).
Regarding claim 7, the rejection of claim 1 is incorporated herein.
Tomiaki et al. further teach wherein the information relating to the diagnostic object data includes at least one of an image in which image processing is applied to an image of the diagnostic object data (see para [0036]; “Further, in order to exchange image data, an image data input / output device 7 such as a scanner or a digital camera capable of acquiring and digitizing image data is connected”), information that specifies a position of interest in an image of the diagnostic object data (see para [0004]; “the client and the consultant can draw on the medical image data. In this case, the drawn medical image data can be shared and confirmed by both parties”), an image in which a mark is applied to a position of interest in the image of the diagnostic object data (see para [0051]; “Further, it is possible to perform marking on the displayed medical image data by the drawing function. FIG. 8 shows a situation in which the consultant 3 doctor and the client 2 doctor perform an image chat”). However, Tomiaki et al in the combination does not teach as further claimed, but
Kazuhiro et al. teach an image in which a position of interest in an image of the diagnostic object data is magnified, an image that is retrieved in relation to the diagnostic object data  information that specifies a slice position of a sectional image of the diagnostic object data, an image in which a density gradation of an image of the diagnostic object data is adjusted, and information that associates the posted message with an image that is an object (see page 6, 5th para; “ the absolute sizes of the two left and right images to be enlarged are adapted, and the average density of the region designated on the image And the density gradation (window level) for displaying the image is set”; see also page 7, para 3; “In addition to this, the features in the set region (such as “cross-sectional area”, “average density”, “density dispersion”, “perimeter”) are quantitatively obtained and displayed together with the image. An example of three-dimensional display is shown in FIG. The figure is a rendering display of the chest XCT image given in FIG. 16, and shows the results of (a) observation from the left side of the abdomen and (b) observation from the right side of the abdomen”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Kazuhiro et al. in order to display a high-definition image (see page 6, para 6).




Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiaki et al as applied in claims above in view of Prakash et al. (JP 2007141245 A) cited on IDS.
Regarding claim 13, the scope of claim 13 is fully encompassed by the scope of claim 10, accordingly, the rejection analysis of claim 10 is equally applicable here. However, Tomiaki et al. in the combination does not teach as further claimed but, 
Prakash et al. teach a post message acceptance section that accepts entry of a message to be posted to a virtual conference (see page 10 para 14; “In step 540, the collaboration request may be accepted. If the collaboration request is accepted, the subscriber workstation may communicate an acceptance response to the initiator workstation and a collaboration session may be initiated”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Prakash et al. in order to allow initiator workstation to control some or all functions of slave workstation (see page 10, para 14).
Regarding claim 14, the scope of claim 14 is fully encompassed by the scope of claim 13, accordingly, the rejection analysis of claim 13 is equally applicable here.  Implementing the device of claim 13 will necessitate the process steps of corresponding claim 14.	
Regarding claim 15, the scope of claim 15 is fully encompassed by the scope of claim 13, accordingly, the rejection analysis of claim 13 is equally applicable here. Tomiaki et al. in the combination further teach (see para [0007]; “a medical support system, a medical support providing method, a medical support program, and a computer-readable recording medium that enable a system user to provide medical information sharing and support using an existing system and a network line”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668